                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                       )
 JEAN REGIS and VERLANDE REGIS, on                     )
 their own behalf and on behalf of their minor         )
 children, M, J, and H,                                )
                                                       )
                         Plaintiffs,                   )
                                                       )
                                                           Civil Action No. 19-cv-10527
 v.                                                    )
                                                       )
 WILLIAM GROSS, WILLIAM FEENEY,                        )
 MATTHEW PIEROWAY, JOHN DOES 1-10,                     )
 and THE CITY OF BOSTON,                               )
                                                       )
                         Defendants.                   )
                                                       )

       ASSENTED TO MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS TO
       RESPOND TO DEFENDANTS CITY OF BOSTON’S AND WILLIAM GROSS’S
             MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

         Plaintiffs Jean and Verlande Regis hereby respectfully move for a two-week extension of

time, until May 31, 2019, to respond to Defendants City of Boston’s and William Gross’s motion

to dismiss. In support of this motion, plaintiffs state the following:

      1. The complaint in this matter was originally filed on March 20, 2019. Plaintiffs allege that

in the early morning of November 27, 2018, Boston police officers raided plaintiffs’ home,

having secured a no-knock warrant for a different apartment. In addition to civil rights and other

claims arising from this incident, the complaint also alleges that the City of Boston failed to

respond to a public records request in the time required by law, and includes a cause of action

under the Massachusetts Public Records Law.

      2. On April 25, 2019, the City of Boston produced documents to plaintiffs in response to

plaintiffs’ public records request. Following that production, defendants William Feeney and
Mathew Pieroway answered the complaint. The City and Boston Police Commissioner William

Goss moved to dismiss those portions of the complaint that seek relief against the City (as

opposed to the individual officer-defendants), and that seek relief under the Public Records Law.

Based on the date the motion to dismiss was filed, plaintiffs’ deadline for filing an opposition is

currently May 17, 2019.

   3. Based on the City’s production of documents, and the contents of those documents,

plaintiffs are contemplating an amendment to their complaint pursuant to Fed. R. Civ. P.

15(a)(1)(B).

   4. To avoid the filing of an opposition to a motion to dismiss that may be mooted by an

amended complaint, and to permit plaintiffs adequate time to complete their review of the City’s

production and determine whether an amendment to the complaint is appropriate, the parties

have conferred and agreed, subject to the Court’s approval, to extend by two weeks plaintiffs’

deadline to file an opposition to the motion to dismiss (if not otherwise mooted by an amended

complaint).

   5. This brief extension will not unduly delay this action. No initial conference has yet been

scheduled. The parties have nonetheless already conducted a Rule 26(f) conference, and thus are

taking steps to move the case forward even as they complete their pleadings. Plaintiffs remain

within the time permitted for amendments as of right pursuant to Rule 15(a)(1)(B). Plaintiffs

intend to complete their assessment of an amendment and, if they amend, to do so within the

time permitted by that Rule.

       WHEREFORE, plaintiffs respectfully request an extension to May 31, 2019 to file any

response to defendants’ motion to dismiss.




                                                 2
                          Respectfully submitted,

                          JEAN REGIS and
                          VERLANDE REGIS,

                          By their attorneys,


                          /s/ Lauren A. Riddle
Dated: May 13, 2019       Joshua L. Solomon (BBO #657761 )
                          Lauren A. Riddle (BBO #703859)
                          POLLACK SOLOMON DUFFY LLP
                          101 Huntington Avenue, Suite 530
                          Boston MA 02199
                          Tel:(617) 439-9800
                          jsolomon@psdfirm.com
                          lriddle@psdfirm.com

                          Ruth Bourquin (BBO #552985 )
                          American Civil Liberties Union
                          Foundation of Massachusetts, Inc.
                          211 Congress Street
                          Boston MA 02110
                          Tel: (617) 482-3170
                          rbourquin@aclum.org




                      3
              CERTIFICATE OF SERVICE AND L.R. 7.1 CERTIFICATION

        The undersigned certifies that this document will be electronically served on counsel who
are registered users of ECF on May 13, 2019. The undersigned further certifies that counsel for
Plaintiffs conferred with counsel for Defendants who assent to the relief requested.

                                                    /s/ Lauren A. Riddle
